 



Exhibit 10.39
DICK’S SPORTING GOODS, INC.
RESTRICTED STOCK AWARD AGREEMENT
Granted Under the
2002 STOCK AND INCENTIVE PLAN, AS AMENDED
Unless otherwise defined herein, each capitalized term used in this Restricted
Stock Award Agreement shall have the meaning given such term in the Dick’s
Sporting Goods, Inc. 2002 Stock and Incentive Plan, as amended (the “Plan”).
Grantee’s Name:                                         
The undersigned Grantee has been granted a Restricted Stock Award, subject to
the terms and conditions of the Plan and this Restricted Stock Award Agreement
(the “Agreement”), as follows:

          Date of Grant:   __________________
 
       
Number of Shares of Common Stock
(the “Shares”) Granted:
  __________________
 
        Type of Shares:   Common Stock, par value $0.01 per share
 
        Forfeiture Restrictions:   Grantee shall have all of the rights and
privileges of a stockholder of the Company with regard to the Shares, except
that the following restrictions shall apply:
 
            (a) The Shares may not be sold, assigned, pledged, exchanged,
hypothecated, gifted or otherwise transferred, encumbered or disposed of to the
extent then subject to these Forfeiture Restrictions. Grantee represents and
warrants to Company that he/she shall not sell, assign, pledge, exchange,
hypothecate, gift or otherwise transfer, encumber or dispose of the Shares, or
subject the Shares to any adverse right, in violation of applicable securities
laws or the provisions of this Agreement. The Company may refuse to register the
transfer of the Shares on the stock transfer records of the Company if such
transfer constitutes a violation of any applicable securities law or this
Agreement, and the Company may give related instructions to its transfer agent,
if any, to stop registration of the transfer of the Shares.
 
            (b) Any certificates representing the Shares shall bear such legend
or legends as the Company deems appropriate in order to assure compliance with
this Agreement, the Plan and applicable securities laws. During the period of
time when the Shares are subject to the Forfeiture Restrictions, all
certificates representing Shares shall be endorsed with the following legend (in
addition to any other legend required by applicable securities laws or any
agreement by which the Company is bound):
 
            THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN THE RESTRICTED
STOCK AWARD AGREEMENT UNDER THE COMPANY’S AMENDED AND RESTATED 2002 STOCK
INCENTIVE PLAN BETWEEN THE REGISTERED OWNER AND THE COMPANY. A COPY OF THE PLAN
AND THE RESTRICTED STOCK AWARD AGREEMENT MAY BE OBTAINED FROM THE SECRETARY OF
THE COMPANY.
 
            (c) If all or any portion of the Shares are forfeited under this
Agreement, Grantee shall take all necessary actions to transfer the forfeited
Shares to the Company, including, but not limited to, endorsing in blank or duly
endorsing a stock power attached to any certificate representing forfeited
Shares transferred, all in form suitable for the transfer of such forfeited
Shares to the Company.
 
            (d) If all or any portion of the Shares are forfeited under this
Agreement, all rights of a stockholder with respect to such Shares, including
the right to vote and receive dividends with respect thereto, shall cease
immediately on the date of the forfeiture.
 
            (e) These Forfeiture Restrictions shall be binding upon, and
enforceable

 



--------------------------------------------------------------------------------



 



              against, any transferee of the Shares.
 
        Vesting Schedule:   So long as Grantee maintains his/her status as an
Employee, Non-Employee Director or consultant (as the case may be), the
Forfeiture Restrictions shall lapse and the Shares shall be vested in accordance
with the following schedule:
 
       
 
  [insert vesting schedule]
 
            Upon the vesting of the Shares without a forfeiture of the
applicable Shares, and upon the satisfaction of all other applicable conditions
as to such Shares, including, but not limited to, the payment by Grantee of all
applicable withholding taxes, if any, the Company shall deliver or cause to be
delivered to Grantee shares of Common Stock, which may be in the form of a
certificate(s) equal in number to the applicable Shares, which shall not be
subject to the transfer restrictions set forth above and shall not bear the
legend described above. The Company shall have the authority to withhold, or to
require Grantee to remit to the Company, prior to issuance or delivery of any
Shares or the removal of any stop order or transfer restrictions on the Shares
or any restrictive legends on the certificates representing the Shares, an
amount sufficient to satisfy federal, state and local tax withholding
requirements associated with this Award. Additionally, the Company, in its sole
discretion, shall have the right to withhold from Grantee Shares with a Fair
Market Value equal to the federal, state and local tax withholding requirements
associated with this Award. To the extent required for compliance with
Section 162(m) of the Code, if applicable to Grantee, the Committee shall have
such authority and make such determination over the Award as necessary to comply
with the terms of the Plan and Section 162(m) of the Code.
 
        Termination of Employment:     Pursuant to the Administrator’s authority
under Section 7 of the Plan, upon termination of the Grantee’s Continuous Status
as an Employee, or status as a Non-Employee Director or consultant (as the case
may be), this Award shall be treated as follows:
 
       
 
  §   If the Termination shall occur by reason of the Grantee’s death or total
and permanent disability (as set forth in Section 6(b) of the Plan), , the Award
shall continue to vest for ___ (___) days after the date of such Termination;
 
       
 
  §   If the Termination shall occur by reason of the Grantee’s dismissal by the
Company other than For Cause (as defined below) [or retirement], the Award shall
continue to vest for ___ (___) days after the date of such Termination in the
case of Termination by reason other than For Cause; and
 
       
 
  §   If the Grantee voluntarily terminates his or her Continuous Status as an
Employee [other than as a result of retirement], or status as a Non-Employee
Director or consultant, or is discharged For Cause, any portion of the Award
that has not vested shall, unless otherwise specified by the Committee, shall be
automatically forfeited.
 
       
 
  §   For the purposes of the Award, the term “For Cause” shall mean (i) with
respect to an Grantee who is party to a written agreement with, or,
alternatively, participates in a compensation or benefit plan of the

2



--------------------------------------------------------------------------------



 



         
 
      Company or a Subsidiary, which agreement or plan contains a definition of
“for cause” or “cause” (or words of like import) for purposes of termination of
employment thereunder by the Company or Subsidiary, “for cause” or “cause” as
defined in the most recent of such agreements or plans, or (ii) in all other
cases, (a) the willful commission of a criminal or other act that causes
substantial economic damage to the Company or a Subsidiary or substantial injury
to the business reputation of the Company or a Subsidiary; (b) the commission of
an act of fraud in the performance of such Grantee’s duties on behalf of the
Company or a Subsidiary; or (c) the continuing willful failure of a Grantee to
perform the duties of such Grantee to the Company or a Subsidiary (other than
such failure resulting from the Grantee’s incapacity due to physical or mental
illness) after written notice thereof (specifying the particulars thereof in
reasonable detail) and a reasonable opportunity to be heard and cure such
failure are given to the Grantee by the Board of Directors or the Committee. For
purposes of the Award, no act, or failure to act, on the Grantee’s part shall be
considered “willful” unless done or omitted to be done by the Grantee not in
good faith and without reasonable belief that the Grantee’s action or omission
was in the best interest of the Company or a Subsidiary.
 
        Taxes and Section 83(b) Election:     Grantee shall be solely
responsible for any taxes payable on the transfer of the Shares. Grantee shall
promptly pay to the Company, or make arrangements satisfactory to the Company
regarding payment of any federal, state or local taxes of any kind required by
law to be withheld with respect to the receipt of the Shares (including in cases
where he or she has made an election in accordance with Section 83(b) of the
Code (the “Election”)), and any tax obligation of Grantee arising in connection
with the Election and the Grantee shall indemnify and hold harmless the Company
and its affiliates for any taxes payable on the transfer of the Shares
hereunder. Grantee acknowledges that (a) Grantee has been informed of the
availability of making an Election; (b) that the Election must be filed with the
Internal Revenue Service within thirty (30) days of the Date of Grant; and
(c) that Grantee is solely responsible for making such Election. Grantees who do
not make the Election acknowledge that dividends, if any, on the Shares will be
treated as compensation and subject to tax withholding in accordance with the
Company’s practices and policies. Grantee shall send a copy of the Election to
the [Chief Financial Officer or Director of Tax & Treasury Services] of the
Company at the address below.
 
        Notices:   Every notice or other communication relating to this
Agreement shall be in writing and shall be mailed or delivered to the party for
whom it is intended at such address as may from time to time be designated by it
in a notice mailed or delivered to the other party as herein provided; provided,
however, that unless and until some other address be so designated and unless
otherwise provided in this Agreement, all notices or communications by Grantee
to the Company shall be mailed or delivered to the Secretary of the Company at
its office at 300 Industry Drive, RIDC Park West, Pittsburgh, PA 15275 and all
notices or communications by the Company to Grantee may be given to Grantee
personally or may be mailed to him.
 
        Entire Agreement; Amendment or    
Modification; Governing Law:   The Plan is incorporated herein by reference. The
Plan and this Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Grantee with respect to the
subject matter hereof.
 
            The Agreement may only be amended or terminated at any time by
written agreement of both of the parties hereto. Notwithstanding the foregoing,
The Company may, in its sole discretion and without the Grantee’s consent,

3



--------------------------------------------------------------------------------



 



              modify or amend the terms of this Agreement, impose conditions on
the timing and effectiveness of the issuance of the Shares, or take any other
action it deems necessary or advisable, to cause this Award to be excepted from
Section 409A of the Code (or to comply therewith to the extent the Company
determines it is not excepted)
 
            This Agreement is governed by the internal substantive laws but not
the choice of law rules of the State of Delaware.
 
        No Guarantee of Continued Service:      GRANTEE ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS AN EMPLOYEE, NON- EMPLOYEE DIRECTOR OR CONSULTANT, AS
APPLICABLE (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED OR ACQUIRING THE
SHARES HEREUNDER). GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT
FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN
ANY WAY WITH GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S
RELATIONSHIP.
 
        Incorporation of Plan:   Grantee acknowledges receipt of a copy of one
of the following: (i) the Company’s annual report for its last fiscal year,
(ii) the Company’s Form 10- K for its last fiscal year, or (iii) the last
prospectus filed by the Company, and represents that he or she is familiar with
the terms and provisions thereof, and hereby accepts this Award subject to all
of the terms and provisions thereof. Grantee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Agreement. Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this Agreement.
 
        Interpretation and Construction:   Whenever possible, each provision in
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement will be held to be
prohibited by or invalid under applicable law, then (a) such provisions will be
deemed amended to accomplish the objectives of the provisions as originally
written to the fullest extent permitted by law and (b) all other provisions of
this Agreement will remain in full force and effect. This Award is intended to
be excepted from coverage under Section 409A of the Code and the regulations
promulgated thereunder and shall be interpreted and construed accordingly. If,
however, any benefit provided under this Agreement is subject to the provisions
of Section 409A of the Code and the regulations issued thereunder, the
provisions of the Agreement shall be administered, interpreted and construed in
a manner necessary to comply with Section 409A and the regulations issued
thereunder (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed.) Notwithstanding the foregoing, Grantee
recognizes and acknowledges that Section 409A of the Code may impose upon the
Grantee certain taxes or interest charges for which the Grantee is and shall
remain solely responsible.
 
            No rule of strict construction will be implied against the Company
or any other person in the interpretation of any of the terms of this Agreement
or any rule or procedure established by the Administrator.
 
        Power of Attorney:   Grantee hereby grants to the Company a power of
attorney and declares that the Company shall be the attorney-in-fact to act for
and on behalf of the Grantee, to act in his/her name, place and stead, in
connection with any and

4



--------------------------------------------------------------------------------



 



              all transfers of Shares, whether or not vested, to the Company
pursuant to this Agreement, including in the event of Grantee’s termination.
 
        Assurances:   Grantee agrees, upon demand of the Company, to do all acts
and execute, deliver and perform all additional documents, instruments and
agreements that may be required by the Company to implement the provisions and
purposes of this Agreement.

All other terms and conditions applicable to this Award shall be as set forth in
the Plan.
All terms used but not defined herein shall have the meanings ascribed to them
in the Plan.

          GRANTEE:   DICK’S SPORTING GOODS, INC.:
 
       
 
  By:    
 
       
Signature
      Authorized Officer  
 
       
 
Print Name
       

5